ROBIN HARPER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentHarper v. CommissionerDocket No. 9108-72.United States Tax CourtT.C. Memo 1974-117; 1974 Tax Ct. Memo LEXIS 203; 33 T.C.M. (CCH) 567; T.C.M. (RIA) 74117; May 8, 1974, Filed.  *203  Robin Harper, pro se.  Brian J. Seery, for the respondent.  FORRESTERMEMORANDUM OPINION FORRESTER, Judge: Respondent determined a deficiency in petitioner's Federal income tax for the taxable year 1971 in the amount of $1,319.  A motion for judgment on the pleadings was filed by respondent on the ground that petitioner failed to state a cause of action in his petition.  In his petition filed herein, petitioner claimed that he had no income tax liability on the basis that the foreign policy of the United States was contrary to the United States Constitution and international law, and violated his religious convictions.  In a prior case in this Court, Robin Harper, T.C. Memo 1973-214">T.C. Memo. 1973-214, petitioner raised all but one of the arguments he is attempting to raise here.  In that case we rejected petitioner's position, holding that neither his religious beliefs nor his allegations concerning the legality of the foreign policy of the United States afforded him any basis for relief from his Federal income tax obligations.  We consider that case to have been correctly decided and we follow it here.  In the instant case, petitioner has raised the additional argument*204  that he was entitled to a "war crimes" deduction in the amount of $6,757.  We find no basis for such deduction either in the Code or in any other statutory or constitutional provision.  Accordingly, respondent's motion for a judgment on the pleadings will be granted, and Decision will be entered for the respondent.